UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-1566



LARRY C. WEST,

                                              Plaintiff - Appellant,

          versus


CITY OF NORFOLK; TAMELE Y. HOBSON,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:07-cv-00009-RAJ)


Submitted:   October 17, 2007             Decided:   December 7, 2007


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Larry C. West, Appellant Pro Se. Melvin Wayne Ringer,            CITY
ATTORNEY’S OFFICE, Norfolk, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Larry C. West seeks to appeal the district court’s order

granting Defendants’ motion to dismiss his action under 42 U.S.C.

§ 1983 (2000).   We are constrained to dismiss the appeal for lack

of jurisdiction because the notice of appeal was not timely filed.

          The time limits for taking an appeal in a civil case are

set forth in Rule 4(a) of the Federal Rules of Appellate Procedure,

which carries 28 U.S.C. § 2107 into practice.          See Bowles v.

Russell, 127 S. Ct. 2360, 2363 (2007). Parties are accorded thirty

days after the entry of the district court’s final judgment or

order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the

court extends the appeal period under Fed. R. App. P. 4(a)(5), or

reopens the appeal period under Fed. R. App. P. 4(a)(6).         The

Supreme Court recently instructed in Bowles that the failure to

file a notice of appeal within the statutory time limits deprives

the Court of Appeals of jurisdiction.   See 127 S. Ct. at 2366.

          Here, the district court’s order was entered on the

docket on April 16, 2007.    The court erroneously stated therein

that “written notice [of appeal] must be received by the Clerk

within sixty (60) days from the date of this Order.”    In actuality,

West had only thirty days to note his appeal.   See Fed. R. App. P.

4(a)(1)(A) (carrying into practice 28 U.S.C. § 2107(a)). West, who

is proceeding pro se, filed his notice of appeal on June 12, 2007

— within the sixty-day period noted in the district court’s order,


                               - 2 -
but outside the thirty-day period allowed by statute.             He did not

seek to extend or reopen the appeal period (and understandably so,

since he surely believed that he timely noted his appeal by

complying with the district court’s order).                Unfortunately for

West, while we once could have considered excusing his untimely

filing under the “unique circumstances” doctrine, in the wake of

Bowles we can no longer do so.          See Bowles, 127 S. Ct. at 2366

(“Today we make clear that the timely filing of a notice of appeal

in a civil case is a jurisdictional requirement.               Because this

Court    has   no   authority   to    create   equitable      exceptions    to

jurisdictional requirements, use of the ‘unique circumstances’

doctrine is illegitimate.”).

            Because West failed to file a timely notice of appeal or

obtain an extension or reopening of the appeal period, we must

dismiss the appeal.      We deny West’s motion to challenge and his

motion to file form with this court.           Finally, we dispense with

oral    argument    because   the    facts   and   legal    contentions    are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                   DISMISSED




                                     - 3 -